      Case 1:17-cv-04576-GHW-BCM Document 119 Filed 09/24/20 Page 1 of 2




                  D: +1 212-225 2609
                   vhou@cgsh.com



                                                    September 23, 2020
                                                                                                            9/24/20

The Honorable Barbara Moses
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 740
New York, NY 10007-1312

      Re: DoubleLine Capital, LP v. Odebrecht Finance, Ltd., No. 17-cv-4576-GHW-BCM

                 Dear Judge Moses:

               We represent CNO S.A., Odebrecht Engenharia E Construção S.A. and Odebrecht
S.A. - Em Recuperação Judicial (collectively, the “Defendants” and together with the plaintiffs
in the above-captioned action (the “Plaintiffs”), the “Parties”) in the above-captioned action.
Pursuant to paragraph 2.A of this Court’s Individual Rules of Practice (“Individual Practices”),
we write to respectfully request that the Court adjourn the settlement conference scheduled for
October 1, 2020 for approximately three months, to a date in January 2021.

               As your Honor knows from the Parties’ prior correspondence to the Court,
discovery in this matter is in the early stages. The Parties have exchanged requests for
production and are currently in the process of identifying responsive documents for review and
production. Given the preliminary nature of the factual record in this Matter, and the Parties’
ongoing efforts to develop that record, we believe the Court’s participation in settlement
discussions would be more effective at a later date. 1

               We have conferred with Plaintiffs, who consent to this request, and all Parties are
available on January 19 or 21, 2021, which we understand from our discussions with your



1
 The Parties have engaged in preliminary settlement discussions and expect to continue those discussions when and
as appropriate in the future.
        Case 1:17-cv-04576-GHW-BCM Document 119
                                            118 Filed 09/24/20
                                                      09/23/20 Page 2 of 2

   The Honorable Barbara Moses, p. 2


   Chambers may be available on the Court’s calendar. This is the first request for an adjournment
   of the settlement conference. This request would not affect any other deadlines set by the Court.


                                                    Respectfully submitted,



                                                    /s/ Victor L. Hou
                                                    Victor L. Hou
                                                    (vhou@cgsh.com)
                                                    Luke A. Barefoot
                                                    (lbarefoot@cgsh.com)
                                                    Thomas S. Kessler
                                                    (tkessler@cgsh.com)
                                                    CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                    One Liberty Plaza
                                                    New York, New York 10006
                                                    T: 212-225-2000
                                                    F: 212-225-3999

                                                    Attorneys for Defendants CNO S.A., Odebrecht
                                                    Engenharia E Construção S.A. and Odebrecht S.A. -
                                                    Em Recuperação Judicial



   Cc: All counsel of record (via ECF)


Application GRANTED. The settlement conference currently scheduled for October 1, 2020, at 2:15 p.m. is
ADJOURNED to January 19, 2021, at 2:15 p.m. The parties' confidential settlement letters, as directed in
the Court's December 2, 2019 Order Scheduling Settlement Conference (Dkt. No. 94), shall be submitted
no later than January 12, 2021. The other provisions in the December 2, 2019 Order and the Court's Order
dated September 22, 2020 (Dkt. No. 117) remain in effect. SO ORDERED.



__________________________
Barbara Moses, U.S.M.J.
September 24, 2020
